 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAYLA FRISELLA, et al.,                            No. 2:16-cv-00586-CKD
12                      Plaintiffs,
13          v.                                          ORDER TO SHOW CAUSE
14   HARWINDER BISLA, et al.,
15                      Defendants.
16

17          The final pretrial conference came on regularly before the court on August 21, 2019.

18   Anthony Poidmore appeared for plaintiffs. Defendant Harwinder Bisla (“defendant”) did not

19   appear and did not file a pretrial statement per the court’s November 21, 2018 scheduling order

20   and the Local Rules. (See ECF No. 39.) A failure to comply with Local Rules 281 and 282 is

21   grounds for sanctions. (Id.); see also Local Rule 110 (“Failure of counsel or of a party to comply

22   with these Rules or with any order of the Court may be grounds for imposition by the Court of

23   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”).

24          The court will give defendant an opportunity to provide the court with any information

25   regarding his failure to (1) file a pretrial statement, (2) work with plaintiffs’ counsel to prepare a

26   joint statement, and (3) attend the August 21, 2019 final pretrial conference.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1.      Defendant Harwinder Bisla shall show cause within seven (7) days why the court
                                                        1
 1                        should not strike defendant’s answer and enter default as to defendant for failing to

 2                        comply with a court order requiring him to file a pretrial statement and attend the

 3                        August 21, 2019 final pretrial conference.

 4              2.        Defendant is advised that his failure to timely respond to this court will result in an

 5                        order that defendant’s answer be stricken and the Clerk of Court enter defendant’s

 6                        default for failure to defend.

 7              3.        The September 30, 2019 trial date shall remain on calendar. No trial briefs or

 8                        other filings shall be due until further ordered by the court.

 9   Dated: August 23, 2019
                                                            _____________________________________
10
                                                            CAROLYN K. DELANEY
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14   15 frisella586.osc

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
